Citation Nr: 1428904	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the character of the Veteran's discharge for his second period of active duty service from June 2004 to July 2008 is a bar to entitlement to Department of Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1999 to December 2003 and from June 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was in receipt of a "bad conduct discharge" for the period of service from June 2004 to July 2008 due to willful and persistent misconduct, and the bad conduct discharge applies to the Veteran's entire second period of service.

2.  The weight of the evidence of record demonstrates that the Veteran was insane at the time of the offenses leading to his bad conduct discharge. 

3.  Bipolar disorder and PTSD were incurred in service.


CONCLUSIONS OF LAW

1.  The Veteran was in receipt of a bad conduct discharge, but there is evidence that he was insane at the time of the offenses leading to his discharge; therefore, the character of his discharge does not constitute a bar to VA benefits.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2013).

2.  The criteria for an acquired psychiatric disorder, to include bipolar disorder and PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that the instant appeal arose as a preliminary consideration with regard to the Veteran's claim for entitlement to service connection for acquired psychiatric disorder, to include bipolar disorder and PTSD.  As the Board has decided to allow the Veteran's claims, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required and there is no prejudice to the Appellant as result of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)..

Character of Discharge-Law and Analysis

In the present claim, the issue centers on the Veteran's character of discharge.  In this regard, the Board notes that the Veteran's DD-214 for the period of service from June 2004 to July 2008 shows that he was awarded a bad conduct discharge.

Review of the record reveals that the Veteran initially filed for VA compensation benefits in December 2008.  In an April 2009 administrative decision, the RO determined that the Veteran's discharge from service in July 2008 was issued under conditions which constituted a bar to the payment of VA benefits.  The Veteran received notification of the April 2009 decision and filed a timely notice of disagreement in May 2009.  

The Board notes that the threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits, including compensation benefits, are not payable unless a period of service upon which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Id. 

An exception is provided under that regulation if the discharge was because of a minor offense and service was otherwise honest, faithful and meritorious. Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge. See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

By law, the Board is authorized to determine that an other than honorable discharge does not bar compensation benefits if the service member was insane at the time of the commission of the offenses.  38 U.S.C.A. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97. 
In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R. § 3.354 (a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  It was stated that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It was stated that the term "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  See VAOPGCPREC 20-97 (May 22, 1997). 

It was further indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997). 

When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. 
§ 3.354(b).

Mental illness is not identical to "insanity."  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct." Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong. Id. Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In this case, the Veteran was tried by a military judge sitting as a special court-martial.  The Veteran plead guilty to disobeying a general order and larceny, in violation of Articles 92 and 121, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892, 921 (2000).  The military judge found the Veteran guilty of the orders offense, and with respect to the charged larceny, found the Veteran guilty of the lesser included offense of wrongful appropriation.  The Veteran was sentenced to confinement for one year, reduction to the lowest enlisted grade, and a bad-conduct discharge.  The findings and sentence were approved by the convening authority, and affirmed by the United States Navy-Marine Corps Court of Criminal Appeals.  

The Veteran appealed the case to the United States Court of Appeals for the Armed Forces (CAAF) and challenged the standard used by the lower court in reviewing his plea.  In a May 2008 decision, the CAAF noted that during the period of the alleged offenses, the Veteran served under combat conditions at Camp Mahmudiyah, Iraq, where he worked in the armory.  In January 2005, the Veteran attempted to mail a fragmentation grenade and a confiscated pistol to his grandparent's home.  The CAAF further noted that according to Dr. C. S., a board-certified forensic psychiatrist who testified during sentencing on behalf of the defense, the Veteran experienced several stress-related symptoms, including nightmares, depression, and emotional withdrawal.  During the plea inquiry the Veteran claimed to have no memory of committing the offense; however, he remembered planning it, and hoping he would be caught and sent home.  

The CAAF noted that, according to Dr. C.S., the Veteran suffered from Bipolar I Disorder with psychotic features at the time of the offense.  Upon hearing this testimony, the military judge commented that Dr. C.S.'s testimony was at odds with the Veteran's guilty plea.  After being recalled to the stand, Dr. C.S. testified that he 
had no indication that the Veteran did not appreciate the wrongfulness of his actions at the time of the offense.  When asked whether the Veteran could understand the nature and quality of his actions, Dr. C.S. stated "there exists that question, yes."  However, in response to the military judge's further inquiry, Dr. C.S. also testified that the Veteran told him he was aware of the wrongfulness of his acts at the time, and that he, Dr. C.S., did not "have evidence to the contrary."  In addition, the military judge questioned the Veteran, and had the results of two medical boards that found the likelihood that the Veteran was unable to appreciate the nature and wrongfulness of his behavior "[s]tatistically improbable."  Following Dr. C.S.'s testimony, the military judge determined that the Veteran's pleas remained provident.  The CAAF affirmed the lower court's findings that the military judge properly accepted the Veteran's provident plea. 

At the time of the sentencing hearing, Dr. C.S. had submitted an April 2006 forensic psychiatric evaluation report.  In conducting his evaluation, Dr. C.S. interviewed the Veteran, family members, and fellow service members.  Additionally, Dr. C.S. reviewed and discussed psychiatric hospitalization reports, criminal investigative reports, and reviewed past psychological testing conducted on the Veteran.  However, the April 2006 report did not include an opinion as to whether the Veteran was insane at the time of the committed offenses as defined in 38 C.F.R. 
§ 3.354(a).

During the course of this appeal, Dr. C.S. submitted a February 2010 addendum opinion to the April 2006 forensic psychiatric evaluation report regarding a discussion of possible legal insanity at the time of commission of the offenses that led to the Veteran's bad conduct discharge.  Dr. C.S. provided a detailed description of the Veteran's mental health history.  It was noted that soon after leaving Iraq, the Veteran was evaluated at a Navy hospital in February 2005 because he had attempted suicide by hanging himself with his shoelaces.  At that time, the Veteran was noted to have pressured speech, labile mood, paranoia, and paranoid ideas with suicidal ideation.  Insight and judgment were poor.  He had elevated mood, grandiosity, marked distractibility, impulsivity, visual hallucinations of an imaginary friend and of an imaginary puppy.  He was diagnosed with bipolar disorder with hypomania.  Dr. C.S.'s February 2010 report also noted that in March 2005, the Veteran was again hospitalized with the same symptoms and psychological testing indicated a diagnosis consistent with bipolar disorder.

Dr. C.S.'s February 2010 report further stated that the Veteran's roommate in Iraq reported to his chain of command that the Veteran was suicidal, screaming at times, and was kept on 24-hour observation and suicide watch in the systems control room.  Family members also reported marked personality changes and symptoms of mania, talking too fast, and an inability to finish his thoughts.  The Veteran told his mother about a friend who had been seriously wounded in a mortar attack and complained of nightmares.  

Dr. C.S. restated that, at the time of his evaluation in April 2006, the Veteran was actively hallucinating with psychotic delusions that he was a commander of a secret army and was meeting with 20 men in a classroom and training them.  He also described a vivid hallucination of a puppy that always followed him.  Dr. C.S. further noted that the Veteran was a very high-functioning individual prior to the onset of severe psychotic illness in October 2004.  Although he had symptoms consistent with hypomania, he was very high-energy person who became a superior athlete and was named non-commissioned officer of the year during service.  After his friend was severely wounded in a mortar attack, the Veteran showed clear signs of PTSD with nightmares, emotional withdrawal, numbing, depression, loss of motivation, and a foreshortened sense of his own life.  

In sum, Dr. C.S.'s February 2010 report noted that the issue of legal insanity was not considered during his earlier evaluation.  According to Dr. C.S., due to severe psychiatric illness, bipolar disorder, with severe psychosis, aggravated by PTSD, the Veteran, as a result of mental disorder, was incapable of knowing or understanding the nature and quality of the act committed or distinguishing right from wrong at the time of the commission of the offense.  Multiple family members and fellow military personnel all noticed a marked deterioration from the Veteran's normally exceptional level of functioning, to marked psychotic symptoms due to a mental disorder.  These severe symptoms persisted during psychiatric evaluations over a period of approximately 18 months.  Finally, Dr. C.S. opined that the Veteran was so psychotic and delusional at the time of the commission of the offense, that he was legally insane and unable to form criminal intent due to his insanity.   

Based on the foregoing, the Board finds that the findings of the February 2010 medical opinion from Dr. C.S. are the most persuasive in this case.  Dr. C.S. conductive extensive interviews with the Veteran, his family, and fellow service members.  Dr. C.S. also reviewed the medical evidence of record and provided an opinion with supporting rationale.  The Board further finds that Dr. C.S.'s previous testimony is not in contradiction with his February 2010 addendum medical opinion.  During the Veteran's sentencing hearing, Dr. C.S. informed the military judge that at the time of the alleged offenses the Veteran suffered from either a severe mental disease or defect with psychotic features and explained that the severity of the Veteran's illness led him to question whether the Veteran had the ability to appreciate the nature and quality of his actions or the wrongfulness of his conduct.  See Appellant's Brief to CAAF.  The February 2010 addendum, provides a clear opinion that the Veteran was legally insane and unable to form criminal intent due to his insanity at the time of the offense.  

The remaining evidence of record does not specifically discuss whether the Veteran was insane at the time of the offense.  Accordingly, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's bad conduct discharge does not bar compensation benefits because the Veteran was insane at the time of the commission of the offenses.  38 U.S.C.A. § 5303(b). 

Service Connection for an Acquired Psychiatric Disorder-Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of bipolar disorder and PTSD are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002), 38 C.F.R. § 3.304(b) (2013); see also VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The Court has held that "the burden of proof is on VA to rebut the presumption of soundness by producing clear and unmistakable evidence that the Veteran's asthma existed prior to service and . . . if the government meets this requirement, that the condition was not aggravated in service."  Crowe v. Brown, 7 Vet. App. 238, 246 (2004), citing Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden is a formidable one.  Id. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2013).

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.

Evidence from the Veteran's first period of active duty service from December 1999 to December 2003 includes a November 1999 enlistment examination report which did not note any psychiatric symptoms or diagnoses.  At that time, the Veteran also denied having had depression, excessive worry, or nervous trouble of any sort.  

In a June 2004 pre-deployment health assessment questionnaire, completed at the time of the Veteran's entry into his second period of active duty service, the Veteran stated that he was in "excellent" health and did not report any psychiatric conditions or symptoms.  Accordingly, the Board finds that the Veteran was presumed sound at entry into his second period of active duty service.  See 
38 C.F.R. § 3.304(b).

The Board further finds that the Veteran's currently diagnosed bipolar disorder and PTSD were incurred during his second period of service.  In a February 2005 Report of Medical History, the Veteran noted symptoms of nervous trouble, frequent trouble sleeping, depression, attempted suicide, and having received counseling and treatment for a mental condition.  The examiner at that time confirmed a diagnosis of bipolar disorder.  Numerous service treatment records and hospital admission reports from the Veteran's second period of active duty service reflect continued treatment, hospitalizations, and diagnoses for both bipolar disorder and PTSD.  For example, in a May 2006 Report of Medical Assessment, it was noted that the Veteran had "bipolar disorder activated by PTSD."  See also May 2007 San Diego Naval Medical Center Narrative Summary, reporting five past psychiatric hospitalizations.  

Further, as stated by Dr. C.S. in his February 2010 addendum medical opinion, the Veteran showed clear signs of PTSD after his friend was seriously wounded in a mortar attack in Iraq.  Dr. C.S. opined that the Veteran had bipolar disorder, with severe psychosis, aggravated by acute PTSD.  

For these reasons, the Board finds that the weight of the evidence of record demonstrates that the Veteran was sound at service entrance in June 2004 and that bipolar disorder and PTSD were incurred during that period of service.  Accordingly, the Board will grant service connection for an acquired psychiatric disability, to include bipolar disorder and PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.
ORDER

The character of the Veteran's discharge for his second period of active duty service from June 2004 to July 2008 is not a bar to the payment of VA compensation benefits.

Service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


